Exhibit 10.2

 

November 12, 2015

 

 

By Electronic Mail and Facsimile

 

Neurosciences Research Venures, Inc.

364 Patteson Drive, #279

Morgantown, WV 26505

Attention: William Singer

 

Re: Neurotrope, Inc. — PRIVILEGED AND CONFIDENTIAL

 

Dear Mr. Singer:

 

In consideration of entering into that certain Termination and Waiver Agreement,
dated November 12, 2015, by and among Neurotrope, Inc. (the “Company”),
Neurosciences Research Ventures, Inc. (“NRV”), Dan Alkon and Northlea Partners
LLLP, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and NRV hereby agree that the Company shall
take such reasonable actions within its control, including calling special board
and Nominating and Corporate Governance Committee meetings, so that two (2)
representatives designated by NRV (the “NRV Designees”) are nominated for
election to the board of directors (the “Board”) of the Company at each annual
meeting of shareholders until such time as the Amended and Restated License and
Services Agreement, dated February 4, 2015, by and among the Company, Neurotrope
Bioscience, Inc., Blanchette Rockefeller Neurosciences Institute and NRV II, LLC
is no longer in effect. The Company agrees to use its best efforts to ensure
that (i) each NRV Designee is included in the Board’s slate of nominees to the
stockholders for each election of directors; and (ii) each NRV Designee is
included in the proxy statement prepared by management of the Company in
connection with soliciting proxies for every meeting of the stockholders of the
Company called with respect to the election of members of the Board, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board. Subject to the provisions of applicable
law and the rules of any stock exchange on which the Company’s common stock is
listed or quoted, no NRV Designee shall be removed from the Board unless such
removal is for cause or requested in writing by NRV. In the event that any NRV
Designee shall cease to serve for any reason, NRV shall be entitled to designate
such person’s successor in accordance with this agreement and the Board shall
promptly fill the vacancy with such successor nominee; it being understood that
any such designee shall serve the remainder of the term of the director whom
such designee replaces. If an NRV Designee is not appointed or elected to the
Board because of such person’s death, disability, disqualification, withdrawal
as a nominee or for other reason is unavailable or unable to serve on the Board,
NRV shall be entitled to designate promptly another nominee and the director
position for which the original NRV Designee was nominated shall not be filled
pending such designation.

 

 

[Signature page follows]

 



   

 

 

 

Please countersign this letter in the space provided below and return one copy
to the undersigned to reflect NRV’s agreement to the foregoing.

 

  Sincerely,           NEUROTROPE, INC.                 By: /s/ Robert Weinstein
    Name: Robert Weinstein,     Title: Executive Vice President, Chief      
Financial Officer, Secretary and Treasurer  

 

 

ACKNOWLEDGED AND AGREED:

 

NEUROSCIENCES RESEARCH

VENTURES, INC.

 

 

By:_/s/ William Singer___________

Name: William Singer

Title: Director

 

 

 - 2 - 



 

